t c no united_states tax_court eldon harvey krugman petitioner v commissioner of internal revenue respondent docket no filed date p filed his federal_income_tax return on date in date p signed an installment_agreement for from date to date r sent monthly payment notices for to p which erroneously said they included interest the notices also said that p was reducing his unpaid balance for to zero by making the monthly payments p timely paid the installments on date r sent a notice to p which said that he owed dollar_figure for this notice was inconsistent with the installment_payment notices r had sent to p p believed the date notice was in error and he asked r to abate the amount r concedes that p is not liable for interest that accrued from date the day r sent the first notice which erroneously omitted interest to date the day r told p he owed dollar_figure for -- - r served a notice_of_levy to p dated date for interest for and for an unspecified statutory addition_to_tax of dollar_figure r levied p's bank account p filed a petition in which he contended that r should abate additions to tax other than those which he paid in installments that r's levy was improper that he could offset his income_tax_liability with a refund from and that r should abate certain interest under sec_6404 i r c r contends that we lack jurisdiction under sec_6404 i r c to decide any issue raised by p except whether to abate interest and that r's refusal to abate interest except as conceded by r was not an abuse_of_discretion held we lack jurisdiction under sec_6404 i r c to decide whether p is liable for penalties or additions to tax relating to his tax_year whether r's levy was improper and whether p may offset his income_tax_liability with a claimed refund from held further r's refusal to abate interest that accrued before date ie during the years p failed to file and before r began sending erroneous monthly notices was not an abuse_of_discretion eldon harvey krugman pro_se mark s heroux and virginia l hamilton for respondent colvin judge on date respondent issued a final_determination partially disallowing petitioner's claim to abate interest petitioner timely filed a petition under sec_6404 and rule ' this was redesignated as sec_6404 by the internal_revenue_service restructuring reform act of rra publaw_105_206 sec_3309 112_stat_685 continued - - the issues for decision are whether we have jurisdiction to decide a whether petitioner is liable for additions to tax or penalties other than those which he paid in installments b whether respondent's levy was improper and c whether petitioner may offset his income_tax_liability with a refund from we hold that we do not whether respondent's denial of petitioner's request to abate interest that accrued before date was an abuse_of_discretion we hold that it was not findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner lived in grand junction colorado when he filed the petition to abate interest he graduated from the university of nebraska with degrees in architecture and construction management he worked in energy conservation before and in home construction after ' continued unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended rule references are to the tax_court rules_of_practice and procedure b petitioner's returns for on date petitioner read an article in the rocky mountain news which said that respondent had designed a program to encourage nonfilers to file late returns without being subject_to criminal penalties the program required nonfilers to pay back taxes and penalties the program offered a payment plan for payment of taxes and penalties the article did not mention interest payments on date in response to the article petitioner filed federal_income_tax returns for to petitioner reported on his return that he owed dollar_figure in tax and that he had not paid any of that amount he did not make any payment with his return c respondent's notices in on date respondent sent petitioner a notice stating that petitioner owed tax of dollar_figure and a penalty of dollar_figure for filing late for a total of dollar_figure the notice said we changed your return because an error was made on your return when the amount of your social_security self employment was transferred from schedule se form_1040 as a result of these changes you owe dollar_figure please pay the amount you owe by date to avoid more interest and penalties - - on date respondent notified petitioner that he had an unpaid tax balance of dollar_figure respondent calculated this amount by subtracting from dollar_figure balance shown on the date notice overpayments from petitioner's returns of dollar_figure for and dollar_figure for this notice stated that petitioner did not owe a late payment penalty or interest the notice said to avoid additional penalties and interest send your payment for the amount you owe by d the installment_agreement form and petitioner's payments in date petitioner signed a preprinted installment_agreement form 433-d which had no dollar amounts written on it and sent it to respondent the form 433-d that respondent used in states in part i we agree that the federal taxes shown above plus all penalties and interest provided by law will be paid as follows emphasis in original sdollar_figurewill be paid on and dollar_figurewill be paid no later than the of each month thereafter until the total liability is paid in full i we also agree that the above installment_payment will be increased or decreased as follows respondent disallowed overpayments for and and offset petitioner's liability for with overpayments for and totaling dollar_figure respondent cannot find the signed installment_agreement petitioner never had a copy of a completed agreement date of increase or decrease amount of increase s or decrease new installment s amount in date petitioner paid respondent dollar_figure to be applied to his tax_liability on date respondent sent petitioner a letter stating in pertinent part the following we have set up an installment_agreement to help you pay the amount you owe for the tax period s shown above your payments are dollar_figure due on the 15th of each month beginning on date in about six weeks we will send you a notice showing the amount of tax penalty and interest you owe you do not have to answer that notice petitioner did not receive any other correspondence relating to his tax_liability until around date when he received a payment notice which said that he had a monthly payment of dollar_figure due by date it said total balance owed including penalties and interest dollar_figure respondent sent petitioner a statement each month for months which stated the amount of the payment due dollar_figure the due_date of the next installment and erroneously stated the total balance owed including penalties and interest with an amount that declined with each payment none of the notices included interest petitioner timely paid at least dollar_figure per month which was more than respondent's notices said was due respondent's notice dated date said that total balance owed including penalties and interest was dollar_figure on date petitioner paid dollar_figure to respondent eb respondent's date notice of interest due and events thereafter on date respondent assessed interest of dollar_figure that had accrued for petitioner's tax_year from date to date respondent sent petitioner a notice on date which stated in part as follows your next payment is due soon your next payment of dollar_figure is due on the current status of your account is shown below we apply installment payments to tax periods in the order they are assessed form number caf tax period ended amount dollar_figure payment due dollar_figure the amount shown doesn't include accumulated penalty and interest please contact us for the total amount due --- - on date petitioner wrote a letter to respondent in which he stated that he had made his final payment of dollar_figure for his tax_liability and asked respondent to abate the dollar_figure claim on date petitioner filed a claim_for_refund and request for abatement form for his tax_year in which he asked respondent to abate interest that had accrued because of respondent's errors and delays and additional but unspecified penalties petitioner contacted respondent's problem resolution office in date the case was assigned to the problem resolution office by date on date respondent abated dollar_figure of interest that had accrued from date to date but otherwise rejected petitioner's request without providing any helpful explanation in that letter respondent's problem_resolution_program staff said we are sorry but we cannot allow your request to remove all of the interest charged for the tax period shown above ending date this letter is your notice that your request is partially disallowed we allowed only dollar_figure of the request for the following reasons interest waiver applies from date through date a notice was issued on date giving you an erroneous payoff amount which you paid the prior notices issued cannot be considered because the total payoff amounts were not paid on date a notice was issued giving you a correct payoff amount for your information enclosed is a detailed interest computation of your tax account for the current balance due for the tax period ended date is dollar_figure which includes interest computed to date interest will continue to accrue until the balance due is paid in full on date petitioner wrote to ask respondent's appeals_office to consider his case on date an appeals officer for respondent wrote to petitioner to acknowledge that respondent's erroneous notices were misleading and explained that despite those notices petitioner was liable for interest for i received your claim_for_abatement of interest for in appeals the installment_agreement states the balance owed as of a certain date the installment_agreement also states plus all penalties and interest provided by law thus interest continues to accrue on the unpaid balance during the installment period until paid in full however the additional interest which accrues on the unpaid balance during the installment period is not recalculated until the end of the installment period i will agree that the statement on your monthly bills including penalties and interest is misleading and i will attempt to get this language revised however since you did not pay off the stated balance due until march i cannot recommend abatement of interest in excess of what examination_division has already recommended on date one of respondent's appeals officers issued a final_determination of petitioner's claim to abate interest under sec_6404 on date respondent issued a levy to petitioner's bank which stated that he had an unpaid assessment for of dollar_figure and statutory additions of dollar_figure for a total of dollar_figure on date respondent collected dollar_figure from the levy -- - interest accrued on petitioner's tax_liability for as follows period interest date - date dollar_figure date - date dollar_figure date - date of trial dollar_figure petitioner meets the net_worth requirements under u s c section d b petitioner petitioned this court to review respondent's refusal to abate interest in the amount of dollar_figure ’ petitioner also alleged in the petition that he is not liable for additions to tax other than that which he already paid in installments that respondent improperly levied his bank account and that he may offset his income_tax_liability with a refund from respondent filed an answer generally denying the contentions in the petition at trial respondent filed a motion to dismiss for lack of jurisdiction over the part of the case with respect to petitioner's claim_for_abatement of penalties and wrongful_levy opinion a whether we have jurisdiction to decide petitioner's contentions about a wrongful_levy refund offset and liabilities for additions to tax or penaltie sec_1 wrongful_levy petitioner contends that respondent's collection of dollar_figure from the levy issued on date was improper because it at trial the parties stipulated that the correct amount of assessed accrued interest in dispute is dollar_figure was issued within days after respondent determined not to abate interest respondent contends that we lack jurisdiction to consider petitioner's claim we agree with respondent petitioner's argument is apparently based on his assumption that the stay of assessment that applies under deficiency procedures applies in this case generally respondent may not assess or collect tax and additions to tax and penalties pertaining to a deficiency from the time a notice_of_deficiency is mailed until the time to file a petition expires days or days if applicable or until the decision of the tax_court becomes final if a petition is filed ’ sec_6213 petitioner brought this action under sec_6404 not under sec_6213 sec_6404 does not bar assessment unlike sec_6213 thus we lack jurisdiction under sec_6404 to decide petitioner's claim that respondent made a wrongful_levy refund offset petitioner contends that he may offset his tax_liability with a refund of dollar_figure from respondent contends that we lack jurisdiction to consider petitioner's exceptions to restrictions on assessment not applicable in this case include assessments arising from mathematical errors tentative carry back or refund adjustments and amounts paid as a tax sec_6213 effective days after date the tax_court has jurisdiction to review determinations under sec_6330 relating to proposed levies rra sec_3401 112_stat_747 adding sec_6330 -- claim we agree with respondent sec_6404 does not give us jurisdiction to decide whether petitioner is entitled to a refund offset liability for penalties or additions to tax on date respondent told petitioner that the penalty for filing a return late under sec_6651 is dollar_figure petitioner fully paid that amount as part of his monthly installment payments in the notice_of_levy that respondent sent on august respondent said that for petitioner had unspecified statutory additions to tax of dollar_figure in his petition petitioner contends that respondent improperly failed to abate the dollar_figure respondent contends that we lack jurisdiction to consider petitioner's claim we agree with respondent the notice_of_levy does not state under what authority respondent imposed the dollar_figure addition_to_tax the only penalty or addition_to_tax for which respondent has stated petitioner is liable for is the addition_to_tax for failure to timely file under sec_6651 sec_6404 does not give us jurisdiction to decide whether petitioner is liable for that or any other addition_to_tax the dollar_figure addition_to_tax would not be subject_to our deficiency procedures if respondent imposed it under sec_6651 because petitioner did not timely file his return and pay the tax shown as due on his filed return nor did - - respondent determine a deficiency in tax sec_6665 meyer v commissioner 97_tc_555 we conclude that we lack jurisdiction under sec_6404 g to decide petitioner's claim that respondent improperly refused to abate the dollar_figure addition_to_tax b abatement of interest contentions of the parties the parties agree that respondent's monthly payment notices had incorrect payoff figures but they disagree about the effect of respondent's error petitioner contends that he is not liable for interest for because he fully complied with respondent's payment notices in which respondent repeatedly said the payments included interest he contends that respondent should not charge interest after establishing payment terms which he fully met petitioner contends that respondent's failure to abate interest that accrued from date to date is an abuse_of_discretion respondent concedes that petitioner is entitled to an abatement of interest which accrued on his deficiency and addition_to_tax from date the date that respondent first told petitioner that he owed tax and an addition_to_tax but incorrectly failed to notify him that he owed interest to date the day respondent corrected the error and first told petitioner how much interest he owed for respondent contends that petitioner is not entitled to further abatement of interest under sec_6404 the commissioner's authority to abate interest under sec_6404 the commissioner may abate part or all of an assessment of interest on any deficiency or payment of income gift estate and certain excise_tax to the extent that any error or delay in payment is attributable to erroneous or dilatory performance of a ministerial_act by an officer_or_employee of the commissioner if a the commissioner notified the taxpayer in writing about the deficiency or payment and b the taxpayer did not contribute significantly to the error or delay ’ sec_6404 as enacted in and as applicable here provides sec_6404 assessments of interest attributable to errors and delays by internal_revenue_service -- in general --in the case of any assessment of interest on-- a any deficiency attributable in whole or in part to any error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial_act or b any payment of any_tax described in sec_6212 to the extent that any error or delay in such payment is attributable to such officer_or_employee being erroneous or dilatory in performing a ministerial_act the secretary may abate the assessment of all or any part of such interest for any period for purposes of continued - - congress intended for the commissioner to abate interest under sec_6404 where failure to abate interest would be widely perceived as grossly unfair but not that it be used routinely to avoid payment of interest h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 jurisdiction of the tax_court we have jurisdiction to decide whether respondent's failure to abate interest under sec_6404 b is an abuse_of_discretion because a petitioner made a claim under sec_6404 to abate interest on unpaid tax b after date respondent issued a final_determination which disallowed a part of petitioner's claim to abate interest and c petitioner continued the preceding sentence an error or delay shall be taken into account only if no significant aspect of such error or delay can be attributed to the taxpayer involved and after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency or payment congress amended sec_6404 in to permit abatement of interest for unreasonable error and delay in performing a ministerial or managerial act taxpayer bill of right sec_2 tbor publaw_104_168 and 110_stat_1452 however that standard first applies to tax years beginning after date tbor sec_301 110_stat_1457 the tax_court has jurisdiction under sec_6404 if the taxpayer asks the commissioner to abate interest before date and the commissioner denies the request after that date 109_tc_92 -- - timely filed a petition to review the failure to abate interest sec_6404 whether respondent's refusal to abate interest from date to date was an abuse_of_discretion a date to date petitioner's return was due on date he filed that return on date respondent issued a notice on date petitioner contends that respondent's refusal to abate interest from date to date was an abuse_of_discretion under sec_6404 we disagree with petitioner sec_6404 applies only after respondent has contacted the taxpayer in writing about the deficiency or payment of tax sec_6404 flush language h rept supra c b vol pincite this provision does not therefore permit the abatement of interest for the period of time between the date the taxpayer files a return and the date the irs commences an audit regardless of the length of that time period thus petitioner is not entitled to relief under sec_6404 for the period from date to date b date to date respondent concedes that the failure to include interest on the notice dated date was an error that petitioner is not liable for interest from date to date and that interest for that period should be abated to reflect the foregoing and concessions an appropriate order will be issued
